Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 12 and 13 have been fully considered but are moot because the arguments do not directly apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 rejected under 35 U.S.C. 103 as being unpatentable over Rivers et al. (US 20210269128 A1), hereinafter ‘Rivers’ in view of Yalla et al. (20180321685 A1), hereinafter ‘Yalla.’

Consider claim 1, Rivers discloses a system for operating a watercraft (para [0049]: system 100 may be implemented to provide docking assist for … a watercraft), the system comprising: 
a camera to shoot a surrounding view of the watercraft and produce image data representing an image of the surrounding view of the watercraft (para [0120]: camera image of an area surrounding mobile structure 101; para [0072], fig. 2A); and 
a controller (para [0049], 130 of fig. 1A: controller) configured or programmed to: 
obtain the image data (para [0049], [0078]: perimeter ranging system 148); 
recognize an image representing a specific mark in the image data (para [0072]-[0073]: perimeter ranging system 148 and/or controller 130 may be configured to differentiate types of navigation hazards and/or objects; para [0108]: execute neural networks trained to recognize dock features and other navigation hazards: para [0112]: FIG. 2G shows an image captured by camera 212 of a docking area including dock 222 and watercraft 230 after processing by image analyzer 270, which includes bounding boxes and identifiers (e.g., textual names and/or ranges) associated with dock 222 and watercraft 230. Note, the recognition/differentiation of “dock features,” for example, is interpreted as recognizing a specific mark in the image data according to the broadest reasonable interpretation); and 
with reference to a control data set defining a relationship between the specific mark and watercraft operating information to operate the watercraft (para [0108]: execute neural networks trained to recognize dock features and other navigation hazards; para [0112]: dock 222 has been identified (e.g., by co-processor 270b) and highlighted with a green overlay (e.g., provided as analytics metadata by video processing IC 270a) to help a user guide mobile structure 101 into dock 222), obtain the watercraft operating information associated with the specific mark recognized in the image data (para [0171], fig. 24: plot 2410 shows a target maneuver for mobile structure 101 including a target docking track 2428 defined according to a starting position/orientation 2420, a target docking position/orientation 2426 at dock 222 … controller demand indicators … to maneuver mobile structure 101 along target docking track 2428. Note, therefore, the docking track information and/or control signals corresponds to watercraft operating information associated with the recognized dock).
Although Rivers discloses recognizing dock features and other navigation hazards, wherein dock features may be broadly interpreted as a mark in the image data, Rivers does not explicitly disclose wherein the specific mark includes a character or a diagram identified based on a pattern, a color, or a shape.
However, in analogous art of autonomous navigation, Yalla discloses recognizing an image representing a specific mark in the image data, obtaining the character or a diagram identified based on a pattern, a color, or a shape (para [0028]-[0029]: Autonomous vehicle 204, using sensors 212 and/or data from a remote, networked database (not depicted), can detect sign 208 associated with empty parking place 206. GPS location data and/or visual sensor 212 data can be used to provide identification data to vehicle-parking controller 156 to determine if parking place 206 is permissioned for autonomous vehicle 204 … sensors 212 detect image data related to sign details 210 that state a restriction, “NO PARKING,” for a duration, “9 AM-5 PM,” on certain days, “MON-FRI.” … parking place 206 is autonomously determined to be permissioned based on the current time of day and day of week (e.g., current time and day is determined to be 8:00 AM Friday, thus permissioned per sign 208), and vehicle control unit 220 initiates a command to position autonomous vehicle 204 in parking place 206 … para [0035]-[0036]: detection of other parking permission indicators such as parking signs. For instance, using a color space or model, such as CYMK, RGB, etc., certain ranges of colors may be detected with a sign or marking. Colors of reflected light spectra may be received and analyzed to match against a database of colors associated with signs. Computations of image data may facilitate character recognition or symbol recognition … detect text painted on curbs such as, e.g., a green curb with white text stating “10 MINUTES ONLY.”).
Although Yalla is directed to autonomous control of automobiles instead of watercraft, the references are considered to be analogous art because they relate to autonomous control of vehicles.
Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Rivers in view of the above teachings of Yalla to provide a solution for identifying, with little to no human involvement, permissioned parking relative to multiple classes of restricted and privileged parking without requiring a human driver to identify signs, symbols, and the like  (Yalla, para [0002]-[0004]).

Consider claim 2, Rivers discloses wherein the controller is further configured or programmed to execute an automated control to automatically move the watercraft using the watercraft operating information (para [0171], fig. 24: controller demand indicators 2430 indicating a controller demand (e.g., corresponding to a linear thrust for thrust controller 190) to maneuver mobile structure 101 along target docking track 2428).

Consider claim 3, Rivers discloses wherein the controller is further configured or programmed to assist an operator to operate the watercraft using the watercraft operating information (para [0266]-[0267], fig. 33: FIG. 33 shows display view 3300 corresponding to a manual navigation mode for system 100 … maneuvering guide 3310 includes mobile structure perimeter indicator 3301 configured to indicate a perimeter of mobile structure 101, obstruction map 3316 showing various navigation hazards detected by perimeter ranging system 148, and translational and rotational thrust indicators 3322 and 3324).

Consider claim 4, Rivers discloses wherein the watercraft operating information includes a docking position of the watercraft (para [0171], fig. 24: target docking position/orientation 2426).

Consider claim 5, Rivers discloses wherein the watercraft operating information includes an angle of approach to a docking position of the watercraft (para [0171], fig. 24: target docking track 2428 defined according to a starting position/orientation 2420, a target docking position/orientation 2426 at dock 222, and two waypoints 2422 2424 disposed therebetween; para [0252]: Once docking assist system 100 has established the pathway and yaw angles of a docking route, this may be displayed to the user).

Consider claim 6, Rivers discloses wherein the watercraft operating information includes a route to a docking position of the watercraft (para [0171], fig. 24: target docking track 2428 defined according to a starting position/orientation 2420, a target docking position/orientation 2426 at dock 222, and two waypoints 2422 2424 disposed therebetween.

Consider claim 7, Rivers discloses wherein the watercraft operating information includes a position of a trespassing forbidden area of the watercraft (para [0072]-[0073]: Perimeter ranging system 148 may be adapted to detect navigation hazards … Navigation hazards, as used herein, may include an approaching dock or tie down post, other vehicles, floating debris, mooring lines, swimmers or water life, and/or other navigation hazards large and/or solid enough to damage mobile structure 101, for example, or that require their own safety perimeter due to regulation, safety, or other concerns.

Consider claim 8, Rivers discloses wherein the watercraft operating information includes a position of a trailer to carry the watercraft (para [0254]: object recognition (e.g., using AI systems and techniques) may be used to identify and place mobile structure 101 dead-center over a trailer as a user drives forwards).

Consider claim 9, Rivers discloses a display (para [0055], fig. 1A: User interface 120 may be implemented as one or more of a display); wherein 
the controller is further configured or programmed to cause the display to display an image in accordance with the watercraft operating information (para [0266]-[0267], fig. 33: FIG. 33 shows display view 3300 corresponding to a manual navigation mode).

Consider claim 10, Rivers modified by Yalla discloses the system according to claim 1, wherein the controller is further configured or programmed to: 
generate a bird's-eye view image representing the watercraft and the surrounding view of the watercraft based on the image data (Rivers, para [0111]: generate a synthetic elevated view (e.g., a top-down view) while docking; para [0266]-[0267], fig. 33); and 
recognize the image representing the specific mark in the bird's-eye view image (Rivers, para [0266]-[0267], fig. 33: obstruction map 3316 showing various navigation hazards detected by perimeter ranging system 148. Also, as discussed regarding claim 1, Yalla discloses the recognition of text and or symbols in images).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the invention, to modify the teachings and bird’s-eye image of Rivers in view of the above teachings of Yalla to provide a solution for identifying, with little to no human involvement, permissioned parking relative to multiple classes of restricted and privileged parking without requiring a human driver to identify signs, symbols, and the like  (Yalla, para [0002]-[0004]).

Consider claim 11, Rivers discloses wherein the controller is further configured or programmed to execute a process in accordance with the watercraft operating information data (para [0047]: automatically coordinate steering actuator operations with various orientation and/or position measurements; para [0171], fig. 24: plot 2410 shows a target maneuver for mobile structure 101 including a target docking track 2428 defined according to a starting position/orientation 2420, a target docking position/orientation 2426 at dock 222 … controller demand indicators … to maneuver mobile structure 101 along target docking track 2428).

Consider claim 12, Rivers in view of Yalla discloses the method based on the same rationale as the system of claim 1.

Consider claim 13, Rivers in view of Yalla discloses the watercraft based on the same rationale as the system of claim 1 and because Rivers further discloses the system implemented on a watercraft (para [0049], fig. 1A).









Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN R SMITH whose telephone number is (571)270-1318. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN R SMITH/Examiner, Art Unit 2484


/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484